1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8    BRET HENRY KELLER,                               Case No. 3:15-cv-00563-MMD-CBC
9                                       Petitioner,                 ORDER
            v.
10
     ISIDRO BACA, et al.,
11
                                     Respondents.
12

13          Respondents’ motion for enlargement of time (ECF No. 61) is granted.

14   Respondents will have until January 22, 2019, to file an answer to the remaining claims

15   of the Petition in this case.

16          DATED THIS 7th day of December 2018.

17

18                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
